Citation Nr: 0835344	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected sciatica of the left lower extremity 
currently evaluated as noncompensably (0 percent) disabling 
effective June 19, 2006.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 1995 
and from October 1995 to March 1996.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The January 2007 denied the veteran's June 2006 claims for 
entitlement to service connection for bilateral hearing loss, 
shin splints and a left ankle condition, and granted service 
connection for sciatica of the left leg, evaluating the 
disability as noncompensable.  The veteran disagreed and 
perfected an appeal.

In July 2008, the veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

At the July 2008 hearing, the veteran withdrew his claims for 
entitlement to service connection for shin splints and 
bilateral hearing loss.

The issue of entitlement to service connection for a left 
ankle condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's sciatica of the left lower extremity is 
manifested by complaints of constant pain radiating from the 
left buttock through the back of the left leg to the back of 
the knee which disrupts the veteran's ability to sleep and 
work, objective evidence of weakness and stiffness of the 
left lower leg which inhibits his ability to exercise and use 
stairs, flare-up episodes occurring about 5 times per month 
after periods of overuse.

2.  The veteran's gait is normal, he does not use a brace, 
crutches or a walker, does not report locking or instability 
of the left lower extremity, has normal range of motion of 
the lumbar spine but loses 5 degrees of functional range of 
motion in forward bending and external rotation of the lumbar 
spine after repetitive motion, has no sensory or motor 
deficits, has no evidence of bowel or bladder dysfunction, 
and has normal strength and normal and symmetric reflexes of 
the left lower extremity.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for sciatica of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected sciatica of 
the left leg is worse than that recognized by VA.  The Board 
will first address preliminary matters and then render a 
decision on the issue on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claim at issue arises from the veteran's disagreement 
with initial disability evaluation following the grant of 
service connection for sciatica of the left lower extremity.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 
128 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claims for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Finally, the Board observes that the veteran 
has not contended, nor does the record indicate, that his 
claim has been prejudiced by a lack of notice.  See Goodwin 
supra at 137 [Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements].

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  The veteran's 
claim was readjudicated subsequent to the March 2006 notice 
in a January 2007 rating decision, thus he had a meaningful 
opportunity for the veteran to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  As noted above, the veteran was also provided 
medical examinations regarding his claims in December 2006.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, as is indicated in the Introduction, 
the veteran presented evidence and testimony at a July 2008 
hearing at the St. Petersburg, Florida, RO before the 
undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased initial disability rating for 
service-connected sciatica of the left lower extremity 
currently evaluated as noncompensably (0 percent) disabling 
effective June 19, 2006.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Specific schedular criteria

The veteran's sciatica is evaluated under Diagnostic Code 
8720 [Sciatic nerve, Neuralgia of].  Diagnostic Code 8720 
provides that mild incomplete paralysis is assigned a 10 
percent disability rating, a 20 percent rating is assigned 
for moderate incomplete paralysis, a 40 percent evaluation is 
assigned for moderately severe incomplete paralysis, a 60 
percent evaluation is assigned for severe incomplete 
paralysis, and an 80 percent evaluation is assigned for 
complete paralysis which produces the foot dangling and 
dropping, with no active movement possible of muscles below 
the knee, and flexion of the knee is either lost or very 
weakened. See 38 C.F.R. § 4.124a, Diagnostic Code 8720. 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected sciatica of 
the left lower extremity is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8720 is deemed to be the most appropriate 
diagnostic code because the most recent VA medical 
examination reported a diagnosis of sciatica, left lower 
extremity.  The Board observes that sciatica is defined as 
"a syndrome characterized by pain radiating from the back 
into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
protrusion of a low lumbar intervertebral disk; the term is 
also used to refer to pain anywhere along the course of the 
sciatic nerve."  See Dorland's Illustrated Medical 
Dictionary, 30th Edition (2003) at page 1666.  In this case, 
the veteran's sciatica of the left lower extremity is 
manifested by complaints of constant pain radiating from the 
left buttock through the back of the left leg to the back of 
the knee.  Thus, the medical evidence of record supports a 
conclusion that Diagnostic Code 8720 is appropriate.  The 
Board notes that neither the veteran nor his representative 
has suggested that another diagnostic code is more 
appropriate.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
8720.

Schedular rating

The December 2006 VA examiner noted the veteran complained of 
constant pain radiating from the left buttock through the 
back of the left leg to the back of the knee.  The veteran 
testified that the pain disrupts his ability to sleep and 
work.  See hearing transcript at page 4.  The examiner 
reported objective evidence of weakness and stiffness of the 
left lower leg which inhibits his ability to exercise and use 
stairs, and noted the veteran complained of flare-up episodes 
occurring about 5 times per month after periods of overuse.  
The examiner reported that the veteran's gait is normal, that 
he does not use a brace, crutches or a walker and there is no 
evidence or complaint of the left leg locking or instability.  
The examiner reported that the veteran has normal range of 
motion of the lumbar spine but that he loses 5 degrees of 
functional range of motion in forward bending and external 
rotation of the lumbar spine after repetitive motion.  There 
was no evidence reported of sensory or motor deficits, and 
bowel or bladder dysfunction.  The veteran was reported to 
have normal strength and normal and symmetric reflexes of the 
left lower extremity.

After review of the entire record, the Board finds that a 10 
percent evaluation is warranted.  The evidence most closely 
approximates mild incomplete paralysis of the sciatic nerve, 
due to objective evidence of radiating pain. 

The Board has considered whether the veteran is entitled to a 
higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For reasons expressed 
immediately below, the Board concludes that the evidence does 
not support a conclusion that the veteran has symptoms of 
incomplete paralysis which would warrant the assignment of a 
disability rating in excess of 10 percent.

The veteran's gait, muscle strength and reflexes are reported 
as normal.  The primary manifestation of the sciatica is 
pain.  There is no evidence of foot dangles or drops, or 
evidence of inability to move muscles below the knee, or 
evidence of weakened knee flexion.  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871. Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious." See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.  Based 
on the entire record, the Board finds that it does not 
support a higher disability rating for the veteran's service-
connected sciatica under Diagnostic Code 8720.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

It appears from the medical evidence in the record that the 
symptomatology has remained essentially consistent over the 
period since.  In particular, there appears to have been no 
time during which the schedular criteria for a higher 
disability rating were met or approximated.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
sciatica disability.  




ORDER

Entitlement to a 10 percent disability rating for the 
service-connected sciatica of the left lower extremity 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

Reasons for remand

The veteran seeks service connection for a left ankle 
condition.  In order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In this case, the December 2006 VA examiner diagnosed the 
veteran's left ankle condition as "hypertrophic scarring 
anterior talofibular ligament."  The veteran's service 
medical records reveal the veteran was treated for a left 
ankle strain during service.  Finally, the VA examiner 
concluded that "it is my opinion that [the veteran's] left 
ankle pain over the AFTL [anterior talofibular ligament] is 
secondary to his prior sprain while on active duty."  
However, pain, by itself, is not a disability for purposes of 
service connection.  The Court has held that a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999). 

In this case, however, the veteran testified that his left 
ankle is at times unstable and occasionally goes limp.  See 
hearing transcript at pp. 5 and 9.  Essentially, the veteran 
contends that his left ankle condition has gotten worse and 
is manifested by more than just pain.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Moreover, where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination].  

Finally, the nexus issue, in its present state, raises 
questions that must be addressed by an appropriately 
qualified medical provider.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
The Board remands the claim for further development to 
determine whether the veteran's left ankle condition has 
changed to include instability and whether that left ankle 
instability was incurred or aggravated during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by an appropriate health care 
provider who should review the veteran's 
VA claims folder prior to the examination.  
The examiner should determine the current 
condition of the veteran's left ankle 
disorder, to include any instability of 
the ankle.  Any testing or diagnostic 
procedure deemed to necessary by the 
examiner should be accomplished.  If ankle 
instability is diagnosed, the examiner 
should opine whether it is at least as 
likely as not that the ankle instability 
is related to the veteran's active duty.  
A report should be prepared and associated 
with the veteran's claims folder.

2.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claim of entitlement to service connection 
for a left ankle condition.  If the benefit 
sought on appeal remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


